F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                          JAN 9 1998
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 JAMES E. PATRICK,

           Petitioner - Appellant,
 vs.                                                    No. 97-3161
                                                   (D.C. No. 97-CV-3208)
 L.E. BRUCE, Ellsworth Correctional                       (D. Kan.)
 Facility and CHARLES SIMMONS,
 Secretary of Corrections,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, EBEL, and KELLY, Circuit Judges. **


       Mr. Patrick, an inmate appearing pro se and in forma pauperis, appeals

from the dismissal without prejudice of his habeas petition, 28 U.S.C. § 2254, 1 for

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
       1
             Although filed as a civil rights complaint seeking damages, see 42
U.S.C. § 1983, the district court construed the complaint as a challenge to the
duration of confinement. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)
(no cause of action for damages under § 1983 unless prior successful challenge to
failure to exhaust state remedies. The district court also denied a certificate of

appealability, see 28 U.S.C. § 2253(c)(2). He contends that the Defendants are

required to convert his indeterminate sentence to one under the Kansas

Sentencing Guidelines.

      A notice of appeal was filed along with his initial pleading, bringing into

question our jurisdiction. While a timely filed motion for reconsideration was

pending in the district court, however, Mr. Patrick filed an amended notice of

appeal and also filed a brief in this court. Thus, we have jurisdiction. See Fed.

R. App. P. 4(a)(4)(C); Smith v. Barry, 502 U.S. 244, 248-49 (1992) (appellate

brief may be the functional equivalent of a notice of appeal).

      The district court was correct in determining that Mr. Patrick must exhaust

his state remedies. See 28 U.S.C. § 2254(b)(1)(A). We DENY Mr. Patrick’s

motion for issuance of a certificate of appealability and DISMISS the appeal.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




confinement); Preiser v. Rodgriguez, 411 U.S. 475, 500 (1973). Although Mr.
Patrick takes issue with this conversion of his complaint, in light of his
contentions on appeal, it is apparent that there is an injunctive component of the
relief he seeks. Accordingly, the complaint is properly construed as a habeas
petition at this point.

                                         -2-